Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
31, 2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-15-00181-CV


 RODNEY TOW, TRUSTEE FOR THE ESTATE OF PETERSON GROUP,
                      INC., Appellant
                                        V.

  PATEL ERVIN PLLC F/K/A PATEL & WARREN, PLLC AND HIREN
                       PATEL, Appellee

                     On Appeal from the 333rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2014-10771

              MEMORANDUM                         OPINION
      This is an appeal from a judgment signed January 21, 2015. On March 25,
2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.